Citation Nr: 9921530	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-34 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for perforation of the left 
eardrum with hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel




INTRODUCTION

The veteran had active service from November 1950 to November 
1952, and had prior membership (unassigned, inactive) with the 
Enlisted Reserve Corps (ERC) from July 1945 to March 1946.

A June 1946 RO rating decision denied the veteran's claim for 
benefits based on a perforated left eardrum, explaining that his 
ERC membership did not qualify for payment of a pension.

An April 1953 RO rating decision denied service connection for an 
ear condition on the basis that an ear condition had been noted 
before service, and had not been aggravated.  It was also 
reported that hearing was normal.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 1997 RO rating decision that determined no new and material 
evidence had been submitted to reopen the claim for service 
connection for a hearing loss.  The veteran submitted a notice of 
disagreement in June 1997, and the RO issued a statement of the 
case in August 1997.  The veteran submitted a substantive appeal 
in December 1997.  A hearing scheduled for February 1998 was 
postponed for purposes of examining the veteran for hearing loss 
and for a perforated ear condition.  In November 1998, the 
veteran waived his right to a hearing.


FINDINGS OF FACT

1.  By an unappealed RO rating decision in 1953, service 
connection for an ear condition was denied.

2.  Evidence submitted since the 1953 RO denial of service 
connection for an ear condition is redundant and cumulative or 
duplicative of evidence already submitted, or is new evidence 
that does not bear directly and substantially on the matter at 
hand, or is not of such significance that it must be considered 
to fairly consider the claim.


CONCLUSIONS OF LAW

1.  The unappealed 1953 RO decision, denying the veteran's claim 
for service connection for an ear condition, was final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008; effective Jan. 25, 1936, to Dec. 31, 
1957.

2.  The additional evidence submitted subsequent to the 1953 RO 
decision, denying the veteran's claim for service connection for 
an ear condition, is not new and material; the claim is not 
reopened; and the prior RO rating decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, the 
evidence must demonstrate the presence of it and that it resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Where sensorineural hearing loss becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

A pre-existing disease or injury will be considered to have been 
aggravated by military, naval, or air service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 322-23 
(1991).  Moreover, in the case of wartime service or in the case 
of peacetime service after December 31, 1946, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. §§ 1153, 1154 (West 1991); 38 C.F.R. § 3.306 (1998).  
Temporary or intermittent flare-ups of a pre-existing injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  See Browder v. Brown, 5 Vet. App. 268, 271-72 (1993) 
(citing Hensley v. Brown, 5 Vet. App. 155 (1993)).

The 1953 RO rating decision denied service connection for an ear 
condition based upon evidence establishing the existence of an 
ear condition prior to service and the lack of evidence showing 
aggravation in service.  Since the veteran did not submit a 
timely notice of disagreement and a timely substantive appeal to 
the 1953 RO rating decision that denied the veteran's claim for 
service connection, it is final with the exception that the 
veteran may later reopen the claim if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a) (1998).  The question now presented is whether new 
and material evidence has been submitted since the RO's adverse 
1953 rating decision, denying the veteran's claim for service 
connection for an ear condition, to permit reopening of the 
claim.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Glynn 
v. Brown, 6 Vet. App. 523, 528-29 (1994); Manio v. Derwinski, 
1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both new 
and material.  Secondly, if, and only if, the Board determines 
that the evidence is both new and material, the claim is deemed 
to have been reopened and it must be evaluated on the basis of 
all of the evidence of record, both new and old.  See Manio, 1 
Vet. App. at 145.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that 
it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The first step in the two-step analysis involves two questions:  
(1) is the newly presented evidence "new," that is, not 
previously submitted to agency decisionmakers, and not cumulative 
or redundant; and (2) is the newly presented evidence 
"material," that is, does it bear directly and substantially 
upon the specific matter under consideration, and is it so 
significant that it must be considered in order to fairly decide 
the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  There is no requirement, however, that such 
evidence, when viewed in the context of all of the evidence, both 
new and old, create a reasonable possibility that the outcome of 
the case on the merits would be changed.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the unappealed 1953 RO 
rating decision consisted primarily of service department 
records, showing that the veteran was discharged from the ERC 
when a perforated eardrum was found on a routine physical 
examination, and service medical records, including records of 
the veteran's hospitalization in 1950.  This evidence, in 
general, failed to show that a perforation of the left eardrum 
began in active service, or that the veteran's prior ear 
condition worsened during service relative to its pre-service 
condition.


Since the unappealed 1953 RO rating decision, the evidence added 
to the record includes a 1998 report of a VA examination that 
shows normal eardrums and sensorineural hearing loss, but does 
not offer any connection to the veteran's active service some 45 
years earlier.  The Board finds this evidence not material 
because, without such connection, the evidence is of no 
significance.  Moreover, additional statements by the veteran 
concerning a second bout of pneumonia in active service, for 
which he was hospitalized in 1950, as having affected his ears, 
are largely duplicative of evidence already of record or are 
cumulative in nature.  This evidence is not new, and is of no 
significance, as it is not competent medical evidence of 
aggravation in service.  Paulson v. Brown, 7 Vet. App. 466 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  Hence, the evidence is not 
"new and material."

Statements of the veteran are to the effect that records are 
missing, particularly those pertaining to his membership in the 
ERC.  Again, membership in the ERC does not qualify as active 
service for purposes of obtaining service connection of a 
disability.  Moreover, the veteran's claim in 1946 indicates that 
he had no treatment for his ears, and thus no records would 
exist, for a perforated eardrum found during a routine physical 
examination.  All pertinent records from the veteran's active 
duty in the 1950's are available.  They show no hearing loss and 
no active ear disease, although some scarring of the eardrums was 
noted.

As no new and material evidence has been submitted, there is no 
basis to reopen the claim for service connection for perforation 
of the left eardrum with hearing loss, and the 1953 RO rating 
decision, denying the veteran's claim for service connection for 
an ear condition, remains final.







ORDER


There being no new and material evidence submitted, the 
application to reopen the claim for service connection for 
perforation of the left eardrum with hearing loss is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

